Appeal by the People from an order of the Supreme Court, Queens County (Linakis, J.), dated March 23, 1990, which denied their application to allow a witness to provide identification testimony despite the lack of a notice pursuant to CPL 710.30 with respect to that witness.
Ordered that the appeal is dismissed.
"As a rule, no appeal lies from an order arising out of a criminal proceeding absent specific statutory authorization” (People v Santos, 64 NY2d 702, 704). CPL 450.20 (8) permits an appeal by the People only when suppression is granted under CPL 710.20, and that was not the basis for the preclusion in this case. Since there is no statutory authorization for the instant appeal, it must be dismissed. Eiber, J. P., Sullivan, Balletta and O’Brien, JJ., concur.